Case 5:17-cv-00551-LHK Document 276-3 Filed 10/02/18 Page 1 of 6




                   EXHIBIT B
Case 5:17-cv-00551-LHK Document 276-3 Filed 10/02/18 Page 2 of 6




                                             PAGES 1 - 29

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

               BEFORE THE HONORABLE NATHANAEL COUSINS

CHRISTINA GRACE AND KEN POTTER,    )
INDIVIDUALLY AND ON BEHALF OF ALL  )
OTHERS SIMILARLY SITUATED,         )
                                   )
             PLAINTIFFS,           )
                                   )
  VS.                              )        NO. 17-CV-00551-LHK (NC)
                                   )
APPLE, INC.,                       )
                                   )        SAN JOSE, CALIFORNIA
             DEFENDANT.            )        WEDNESDAY
                                   )        JANUARY 24, 2018
___________________________________)

  TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

RECORDING 10:08 A.M. - 10:12 A.M.,10:56 A.M. - 10:58 A.M. AND

                       11:57 A.M. - 12:31 P.M.

APPEARANCES:

FOR PLAINTIFFS              CALDWELL CASSADY CURRY P.C.
                            2101 CEDAR SPRINGS ROAD
                            SUITE 1000
                            DALLAS, TEXAS 75201
                      BY:   JOHN AUSTIN CURRY, ESQUIRE
                            JASON DODD CASSADY, ESSQUIRE
                            WARREN MCCARTY, ESQUIRE

                            STEYER LOWENTHAL BOODROOKAS ALVAREZ &
                               SMITH LLP
                            ONE CALIFORNIA STREET
                            THIRD FLOOR
                            SAN FRANCISCO, CALIFORNIA 94111
                      BY:   JILL MICHELLE MANNING, ESQUIRE

(FURTHER APPEARANCES ON FOLLOWING PAGE)


TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
Case 5:17-cv-00551-LHK Document 276-3 Filed 10/02/18 Page 3 of 6




APPEARANCES (CONTINUED):

FOR DEFENDANT               KIRKLAND & ELLIS, LLP
                            555 CALIFORNIA STREET
                            SAN FRANCISCO, CALIFORNIA 94104
                      BY:   R. ALEXANDER PILMER, ESQUIRE
                            KRISTIN I. SHEFFIELD-WHITEHEAD, ESQUIRE
                            TANYA L. GREENE, ESQUIRE


                            APPLE
                            ONE INFINITE LOOP
                            STOP 169-2NYJ
                            CUPERTINO, CALIFORNIA 95014-2083
                      BY:   GABRIEL ZELDIN, ESQUIRE
     Case 5:17-cv-00551-LHK Document 276-3 Filed 10/02/18 Page 4 of 6    27




1    APPLE CAN DO IT, IT'S GOING TO BE MUCH BETTER FOR YOU ALL THAN

2    IF I ORDER PRODUCTION IN SOME CERTAIN WAY.

3                THIS IS RELEVANT INFORMATION.      IT'S RELEVANT FOR

4    CLASS CERTIFICATION.     THE NINTH CIRCUIT HAS A DECISION FROM --

5    JUST THIS WEEK ABOUT MULTI-STATE CLASSES, AND SO THE DISCOVERY

6    INTO WHERE PEOPLE WERE AND WHEN IS GOING TO BE VERY IMPORTANT

7    TO YOU.   BUT AS TO THE METHOD, I WANT TO GIVE YOU A CHANCE TO

8    CONFER FURTHER BEFORE I RESOLVE IT FOR YOU.

9                PARAGRAPH 3 HAS BEEN RESOLVED.       2(A) IS ALSO

10   RESOLVED.

11               I'M GOING TO DENY WITHOUT PREJUDICE THE REQUESTS IN

12   PARAGRAPHS 4 AND 5 FOR TWO REASONS.        ONE, I FIND THAT THE

13   DOCUMENT PRODUCTION, WHICH IS EXPECTED TO BE DONE BY

14   FEBRUARY 2ND, SHOULD BE THE MORE PROPORTIONAL WAY TO RESPOND TO

15   THOSE QUESTIONS.

16               NOW, IT'S WITHOUT PREJUDICE, BECAUSE IF APPLE, IN

17   FACT, DOES NOT PRODUCE DOCUMENTS THAT ANSWER THESE, THEN,

18   AGAIN, BY FEBRUARY 6TH, I'LL GIVE PLAINTIFF A CHANCE TO COME

19   BACK AND SAY, JUDGE, YOU SAID THEY WOULD GET THE STUFF IN

20   DOCUMENTS, BUT WE DIDN'T ACTUALLY GET IT, YOU CAN COME BACK AND

21   TELL ME THAT ON FEBRUARY 6TH.

22               BUT FOR THIS TYPE OF A QUESTION, PARTICULARLY THE ONE

23   ABOUT CLASS CERTIFICATION, WELL, I BET YOU COULD ALREADY GUESS

24   WHAT THEIR ARGUMENTS ARE GOING TO BE ON CLASS CERTIFICATION,

25   BUT IF YOU CAN'T, YOU'LL SEE THEIR -- YOU'LL SEE THEIR BRIEF



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-00551-LHK Document 276-3 Filed 10/02/18 Page 5 of 6      28




1    SOON ENOUGH, AND YOU'LL HAVE A CHANCE THROUGH DEPOSITIONS TO

2    ASK QUESTIONS THAT WILL BE PROBATIVE OF THEIR POSITION.

3               THAT BRINGS US TO PARAGRAPH 6.        I'M GOING TO GRANT

4    THIS ONLY IN PART AND DENY IT MOSTLY.        THE PART WHICH I AM

5    GRANTING IS I'M GOING TO REQUIRE APPLE BY FEBRUARY THE 2ND TO

6    PROVIDE A DECLARATION TO PLAINTIFFS SPECIFYING BY PERSONAL

7    KNOWLEDGE UNDER PENALTY OF PERJURY THE STEPS THAT APPLE TOOK IN

8    RESPONDING TO THIS REQUEST.

9               THAT'S BASICALLY WHAT MR. PILMER SAID IN COURT, WHICH

10   IS THAT THERE WAS A SEARCH DONE, AND THEY DID NOT IDENTIFY ANY

11   RESPONSIVE DOCUMENTS.     AND AS LONG AS THERE'S A CHANCE TO

12   CHALLENGE THAT WITH HAVING IT BE UNDER PENALTY OF PERJURY,

13   THAT'S A SUFFICIENT RESPONSE TO SAY, WE DON'T HAVE RESPONSIVE

14   DOCUMENTS, AND TO TELL THE OTHER PARTY.

15              HERE THEY'VE ASKED FOR THREE DIFFERENT CATEGORIES OF

16   CHECKING ON THAT AND NOT A PROCESS.        I DON'T FIND THERE'S

17   ENOUGH BASIS TO QUESTION APPLE'S VERACITY, BUT HAVING A

18   DECLARATION BY FEBRUARY THE 2ND, WOULD BE SUFFICIENT.

19              AND IN THE BIGGER PICTURE HERE, I FIND THAT THE

20   DOCUMENTS THAT HAVE BEEN PRODUCED, AND APPLE HAS ASSERTED IT

21   WILL PRODUCE BY FEBRUARY 2ND, INVOLVE PRICING, ADVERTISING, THE

22   BUYER SURVEYS IN PARAGRAPH 7, THAT ALL IS -- SHOULD BE

23   RESPONSIVE TO THIS CATEGORY OF INFORMATION, AND, IN PART,

24   THAT'S WHY I'M NOT ORDERING MORE, IS BECAUSE APPLE HAS

25   VOLUNTARY AGREED TO OR HAS PRODUCED OTHER CATEGORIES OF



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-00551-LHK Document 276-3 Filed 10/02/18 Page 6 of 6




1                         CERTIFICATE OF TRANSCRIBER

2

3         I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

4    TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF

5    THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE

6    U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE

7    PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE

8    ABOVE MATTER.

9         I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

10   RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN

11   WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT

12   FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

13   ACTION.

14

15

16                           JOAN MARIE COLUMBINI

17                              JANUARY 25, 2018

18

19

20

21

22

23

24

25



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
